 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
     ROY KRICK,
 6                                                        Case No.: 2:19-cv-00804-GMN-NJK
            Plaintiff,
 7                                                                       ORDER
     v.
 8                                                                   (Docket No. 24)
     QBE AMERICAS, INC.,
 9
            Defendant.
10
11         On February 12, 2020, Plaintiff filed a notice of settlement in the instant case. Docket No.
12 31. Accordingly, Plaintiff’s motion for protective order, Docket No. 24, is DENIED as moot.
13         IT IS SO ORDERED.
14         Dated: February 20, 2020.
15
16                                               _______________________________________
                                                 NANCY J. KOPPE
17                                               UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                    1
